  Case 1:19-bk-12991-NWW          Doc 28 Filed 09/16/19 Entered 09/16/19 15:29:09               Desc
                                  Main Document Page 1 of 9




SO ORDERED.
SIGNED this 16th day of September, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




        ________________________________________________________________


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE


   IN RE:                                                                   CASE NO. 19-12991 NWW
   DENESSA DENISE CARTWRIGHT
          Debtor(s)                                                         CHAPTER 13

                          ORDER CONFIRMING CHAPTER 13 PLAN

          The chapter 13 plan having been transmitted to scheduled creditors, and it having been
   determined that the plan as finalized complies with 11 U.S.C. §1325 and should be confirmed,
   the court directs the following:

           1.   The plan, a copy of which is attached is confirmed;
           2.   If the plan provides for surrender of property in which a creditor has an interest,
                whether as a lienholder or as a lessor, the automatic stay under 11 U.S.C. § 362 (a)
                is terminated upon entry of this order to allow the creditor to foreclose upon,
                repossess, or otherwise proceed in rem against that property and any request in the
                plan to terminate the stay imposed by § 362(a), § 1201(a), or §1301(a) is granted;
           3.   Property of the estate does not vest in the debtor(s) until completion of the plan as
                evidenced by the trustee’s filing of a certificate of final payment;
           4.   The attorney for the debtor(s) is awarded the fee set forth in the plan;
           5.   All pending objections to confirmation, if any, are resolved, withdrawn, or
                overruled.
           6.   A De Novo review is scheduled for November 14, 2019, at 10:00 a.m. regarding
                pre-petition tax returns.




                                                   1
Case 1:19-bk-12991-NWW        Doc 28 Filed 09/16/19 Entered 09/16/19 15:29:09   Desc
                              Main Document Page 2 of 9

                                               ###



Approved for Entry By:
s/ Kara L. West
Kara L. West,
Chapter 13 Standing Trustee
P. O. Box 511
Chattanooga, TN 37401
(423) 265-2261




                                           2
Case 1:19-bk-12991-NWW   Doc 28 Filed 09/16/19 Entered 09/16/19 15:29:09   Desc
                         Main Document Page 3 of 9
Case 1:19-bk-12991-NWW   Doc 28 Filed 09/16/19 Entered 09/16/19 15:29:09   Desc
                         Main Document Page 4 of 9
Case 1:19-bk-12991-NWW   Doc 28 Filed 09/16/19 Entered 09/16/19 15:29:09   Desc
                         Main Document Page 5 of 9
Case 1:19-bk-12991-NWW   Doc 28 Filed 09/16/19 Entered 09/16/19 15:29:09   Desc
                         Main Document Page 6 of 9
Case 1:19-bk-12991-NWW   Doc 28 Filed 09/16/19 Entered 09/16/19 15:29:09   Desc
                         Main Document Page 7 of 9
Case 1:19-bk-12991-NWW   Doc 28 Filed 09/16/19 Entered 09/16/19 15:29:09   Desc
                         Main Document Page 8 of 9
Case 1:19-bk-12991-NWW   Doc 28 Filed 09/16/19 Entered 09/16/19 15:29:09   Desc
                         Main Document Page 9 of 9
